DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Ishizeki (JP 2019206216).
Ishizeki et al. shows a vehicle air conditioning device that includes a refrigerant circuit 20 including a compressor 21, an indoor heat exchanger 14 (page 3, paragraph 2 of the translated version), an outdoor heat exchanger 22, and an expansion valve 24a and performs heating operation for increasing temperature of air in a cabin as recited; the vehicle air conditioning device comprising a heat medium circuit 30 in which a heat medium heater 23 for heating a heat medium and a constituent apparatus (battery B) of the vehicle are connected, the heat medium circuit being able to heat the constituent apparatus by the heat medium; wherein the heat medium circuit includes a heat medium radiator 32 that is connected in parallel to the constituent apparatus and causes the heat medium to radiate heat to the air to be supplied to the cabin, and heating assisting operation for heating the air to be supplied into the cabin is performed in a manner that the heat medium heated by the heat medium heater flows to the heat medium radiator without flowing on the constituent apparatus side while heating operation is performed (when a valve 34 bypasses the constituent apparatus line, see Figs. 1 and 2).  The heat medium circuit is connected to a heat medium heat exchanger 15 that cools the heat medium as recited in claim 2.  Regarding claim 3, the heat medium circuit is able to set at the same time, a first circulation flow path 30d circulating the heat medium between the constituent apparatus B and the heat medium heat exchanger 23 and a second circulation flow path circulating the heat medium between the heat medium heater and the heat medium radiator when the three-way valve 34 opens lines 30d and 30f.  Regarding claim 4, the heat medium radiator 32 is disposed on an upstream side of the indoor heat exchanger 14 (medium from 32 flows into 23, line 20r and into 14 (see Figs. 1 and 2) functioning as the radiator in a flow path of the air to be supplied to the cabin.  Regarding claim 5, the device can perform a preliminary heating function for heating the medium (air) to be supplied into the cabin in a manner that the meat medium heated by the heat medium heater flows in the heat medium radiator while the flow of the refrigerant in the refrigerant circuit stops (this is accomplished when the medium is heated by a medium heater 33 only, in which no refrigerant flow is required).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763